Citation Nr: 0324852
Decision Date: 09/24/03	Archive Date: 01/21/04

Citation Nr: 0324852	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  03-26 398	)	DATE DRP 24, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


VACATUR

The veteran had active service from March 1942 to November 
1944.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Colombia, South 
Carolina.  

The issue of entitlement to an increased evaluation for 
anxiety neurosis was denied by the Board in May 2003.  The 
veteran submitted additional evidence in June 2003, within 
one year from the time that the Board requested additional 
evidence.  In the best interests of the veteran, the Board 
will vacate the May 2003 Board decision.  

Accordingly, the Board hereby vacates the May 16, 2003 
decision.  In a separate decision, the Board will address de 
novo the merits of the veteran's appeal for an increased 
evaluation for anxiety neurosis, currently rated as 30 
percent disabling.  


ORDER

The Board's May 16, 2003 decision is vacated.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0309190	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  02-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to November 
1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.


FINDINGS OF FACT

1.  The veteran will not report for VA examination.  

2.  The evidence of record is insufficient to address the 
issue.  The degree of impairment due to anxiety neurosis is 
not known.

3.  Anxiety neurosis is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and reduced reliability.  


CONCLUSION OF LAW

Anxiety neurosis is no more than 30 percent disabling.  38 
U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By way of history, service connection for anxiety neurosis 
was established in November 1944.  By rating decision dated 
in February 1979, the RO increased the evaluation for anxiety 
neurosis to 10 percent.  In January 1980, a 30 percent 
disability evaluation was assigned for anxiety neurosis.  

In an October 2001 claim, the veteran indicated that anxiety 
neurosis had become worse.  He stated that it would be 
difficult for him to travel to Columbia for VA examination.  
He related that he became very anxious with travel, as he had 
accidents with bowel and bladder.  

By letter dated in October 2001, F. D. M.D., stated that the 
veteran had deteriorated over the past two years.  He 
recommended that the veteran be reevaluated in association 
with his disability rating for a nervous disorder.  

Private treatment records, received in November 2001, reflect 
that the veteran had some problems with what appeared to be 
mild dementia in April 1999.  The examiner noted the 
veteran's wife's report that there had been a dramatic 
improvement in his functional abilities during the previous 
six months.  She conveyed that six months earlier, he could 
not really make many complete sentences but could do so and 
communicated better.  She related that some days were better 
than others.  The record notes her report that the veteran 
seemed to have problems doing simple things, such as getting 
his coat on properly, opening doors in the car, and fixing 
his plate and eating when he went out to a restaurant.  The 
veteran admitted that he was confused a little bit, at times.  
The relevant assessment was mild dementia.  

In a September 2000 treatment record, the examiner stated 
that the veteran's dementia was about the same.  The record 
notes that the veteran was confused as to the day and could 
not remember the President of the United States.  He was able 
to walk down the sidewalk safely and return to his home 
without getting lost, and go about 1/2 mile safely.  

A March 2000 VA outpatient treatment record reflects 
assessments of anxiety and dementia.  In September 2000, the 
assessment was memory loss.  A September 2001 outpatient 
treatment record notes his wife report that he had been 
hearing and seeing things that were not there.  He was noted 
to sometimes become agitated and was increasingly restless.  

By letter dated in November 2001, Dr. F. D. stated that he 
had been treating the veteran for multiple medical problems, 
to include, dementia.  He stated that his mental status had 
deteriorated significantly over the past six months.  The 
letter notes that he was not able to do very much alone.  He 
was noted to require assistance with bathing, dressing, 
feeding, and toileting.  

In a VA Form 21-4138, received in December 2001, the 
veteran's representative stated that the veteran refused to 
make the long trip to the VA Medical Center for examination.  
The representative noted that the veteran was in constant 
fear of having an accident with his bowels and bladder during 
such a long trip.  The representative stated that he became 
angry and mad at the mention of the trip.  She noted that the 
veteran rarely went out of the house because of anxiety.  

By letter dated in March 2002, Dr. F. D. reported that the 
veteran had developed dementia approximately three years 
earlier.  He noted a recent, rapid decrease in his functional 
abilities.  He stated that he could not understand even 
simple commands.  He was noted to require continuous care 
from his wife. He stated that he was having hallucinations, 
at times, thinking he slept in a dungeon.  Dr. F. D. felt 
that the veteran was losing touch with reality.  He was noted 
to have difficulty functioning alone on any level.  He was 
consistently seeing strangers and animals in the house.  His 
understanding of explanations was noted to be very, very, 
limited.  The letter notes that he did seem to be depressed, 
at times.  He had both short and long-term memory problems.  
He was having significant problems making decisions or 
understanding concepts.  His thinking was impaired to the 
point that he could not remember to sit down in a chair or 
how to eat, at times.  He did not recognize family most of 
the time.  He was not able to do any effective work at all.  
He could not care for himself.  He could not establish social 
relationships.  The examiner concluded that the veteran had 
significant dementia, which had deteriorated quite a bit in 
the past six months.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

Under the current rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (anxiety neurosis) (2002), a 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the February 2002 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the August 2002 
statement of the case and in the October 2002 supplemental 
statement of the case.  The Board concludes that the 
discussions in the February 1998 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim.  In March 2003, 
the veteran was invited to submit additional evidence.  By 
letters dated in November 2001 and March 2003, he was advised 
of the evidence he needed to submit to substantiate his 
claim, VA's duty to notify him about his claim, VA's duty to 
assist in obtaining evidence for his claim, what the evidence 
must show to substantiate his claim, what information or 
evidence was needed from him, what he could do to help with 
his claim, and what VA had done to help with his claim.  In 
addition, by letter dated in November 2002, he was advised of 
the procedures by which to submit additional evidence in 
support of his claim.  In March 2003, he was invited to 
submit additional evidence in support of his claim.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  The Board notes that he refused to 
report for VA examination.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Analysis

Initially, the Board notes that the veteran refuses to report 
for a VA examination.  The Board accepts his reason for 
refusing to report for examination as one of good cause.  
There is no indication, however, that the reason to not 
report will ever change.  Thus, the claim must be evaluated 
on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2002).  

The veteran claims that a higher evaluation is warranted for 
his anxiety neurosis.  Essentially, he asserts that he is 
unable to function or leave his home.  

The record reflects that, in addition to service-connected 
anxiety neurosis, the veteran has other disorders, to include 
dementia.  The Board notes that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing service-connected evaluation is to be avoided.  
38 C.F.R. § 4.14 (2002).  

Private medical records show that the veteran is severely 
disabled.  The degree of impairment due to his service-
connected disability as distinguished from nonservice-
connected disorders, and specifically dementia, is nowhere 
delineated in the record.  Dr. F. D.'s statements, even when 
accepted as true, do not establish the level of impairment 
due to the service-connected disorder.  The Board notes that 
the veteran was advised that there was insufficient evidence 
upon which to decide the claim.  He was specifically invited 
to present evidence describing the specific manifestations of 
his anxiety neurosis as separate and apart from the 
manifestations of dementia.  No such evidence was submitted.  

The veteran is competent to assert that he is worse.  
However, the veteran is not a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, laypersons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  There is 
insufficient evidence upon which to decide the claim.  Absent 
a VA examination or other competent evidence to support the 
veteran's contention, the veteran's anxiety neurosis does not 
warrant an evaluation in excess of 30 percent.  The Board has 
the greatest sympathy for the veteran and understands his 
reasons for not reporting for a VA examination.  However, the 
Board must base the decision on the evidence of record.  At 
this time, there is no competent evidence that determines the 
degree of impairment due to anxiety neurosis.  Rather, the 
most probative evidence, including the statement from Dr. F. 
D., establishes an onset of dementia with rapid 
deterioration.  The manifestations due to dementia may not be 
considered in the evaluation of the claim (38 C.F.R. § 4.14) 
and the Board does not have the expertise to segregate the 
service-connected manifestations from the dementia.  The 
decision of the veteran to not report for a VA examination or 
otherwise supplement the record with adequate evidence 
frustrates a meaningful discussion of the degree of the 
veteran's impairment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  




ORDER

An increased evaluation for anxiety neurosis is denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

